Citation Nr: 9930868	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.  Entitlement to an increased rating for headaches, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for visual impairment 
other than right upper quadrant homonymous visual defect.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from January 1986 to March 
1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in October 1993, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  A 
hearing was held before the undersigned Member of the Board 
at the RO in January 1996.

The appeal was last before the Board in June 1996, at which 
time it was remanded for further development.  In conjunction 
with that development, the RO, in a rating decision entered 
in June 1999, increased the rating for the veteran's service-
connected headaches from noncompensable to 10 percent 
disabling, with which latter evaluation the veteran continues 
to disagree.  A Supplemental Statement of the Case was mailed 
to the veteran in June 1999.

Thereafter, the appeal was returned to the Board.

Included on appeal when this case was last before the Board 
in June 1999 were certified claims for service connection for 
left knee disability and for sinus disability.  However, 
service connection for each of these disabilities was granted 
in the above-cited rating decision entered in June 1999.  
Therefore, the present appeal is limited to consideration of 
the issues listed on the title page.


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
headaches include headaches, which are not accompanied by 
either nausea or vomiting, occurring on three to four 
occasions per month; headaches of prostrating severity are 
not shown. 

2.  The claim for service connection for visual impairment 
other than right upper quadrant homonymous visual defect is 
not plausible.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
headaches have not been met.   38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.20 and Part 4, 
Diagnostic Codes 8199-8100 (1999).

2.  The claim for service connection for visual impairment 
other than right upper quadrant homonymous visual defect is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that this claim is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).

Service connection is in effect for headaches, for which the 
RO has assigned a 10 percent rating in accordance with the 
provisions of Diagnostic Codes 8199-8100 of the Rating 
Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected headaches.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to such disability.


I.  Increased Rating, Headaches

The veteran's headaches are rated analogous to migraine in 
accordance with the provisions of Diagnostic Code 8100.  
38 C.F.R. § 4.20.  Pursuant to Diagnostic Code 8100, a 10 
percent rating is warranted for headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months; a 30 percent rating is warranted for 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the last several months.

The veteran indicates that he experiences headaches on 
approximately three or four occasions per month.  He further 
indicates that the headaches may last for up to two hours.  
In this regard, when he was examined by VA in June 1995, the 
veteran related that he developed headaches in the aftermath 
of undergoing surgery in service in response to an 
arteriovenous malformation.  He indicated that he then (i.e., 
in June 1995) experienced headaches "about twice" per week, 
and that the headaches would last from one to three hours.  
He further related that although the headaches could be quite 
severe, he was "generally able to continue to function" 
when the headaches occurred.  At his personal hearing in 
January 1996, the veteran testified that he often took 
"Motrin" to alleviate his headaches.

Most recently, when he was examined by VA in November 1998, 
the veteran indicated that he then (i.e., in November 1998) 
experienced "about three to four" headaches per month.  He 
elaborated that his headaches were "generalized" in nature, 
and were not accompanied by nausea, vomiting or photophobia.  
He also related that the headaches might "last one hour or 
slightly longer".  The pertinent examination diagnosis 
implicated headache disorder of "mild" severity.

In considering the veteran's claim for an increased rating 
for headaches, the Board has no reason to question the 
veteran's veracity relative to the frequency with which he 
experiences headaches.  Notwithstanding the foregoing 
consideration, however, the Board is of the view, in light of 
the reasoning advanced hereinbelow, that an increased 
disability rating for his service-connected headaches is not 
in order.  In reaching such conclusion, the Board is 
constrained to emphasize that, based on the reports 
pertaining to his examinations by VA in June 1995 and 
November 1998, his headaches have, in the intervening 
duration, apparently decreased in both frequency and 
duration.  It also bears emphasis that his headaches are, 
given his assertion on the June 1995 VA examination that he 
was 'generally able' to function in the midst of a headache 
and that they are (as related on the November 1998 VA 
examination) not accompanied by either nausea or vomiting, 
apparently wholly non-prostrating in severity.  The latter 
consideration, in turn, negates any notion that his headaches 
(which were deemed by the VA examiner in November 1998 to be 
of only 'mild' severity) are of the requisite severity, i.e., 
productive of prostration at least once per month, necessary 
for the assignment of a 30 percent rating under the 
provisions of Diagnostic Code 8100.  Given the foregoing, 
then, the Board is of the view that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for headaches.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to headache-occasioned impairment in the veteran's ability to 
function under the ordinary conditions of daily life.  In 
this regard, the Board is cognizant that, at his January 1996 
hearing, the veteran, who was at that time taking several 
college courses, indicated that his headaches would on 
occasion interfere with his ability to concentrate on his 
studies.  While the Board in no way seeks to minimize the 
extent to which the veteran's headaches may hinder his 
contemplative activities, it is nevertheless of the view that 
such consideration is insufficient to warrant entitlement to 
a higher disability rating predicated on the provisions of 
38 C.F.R. § 4.10.  The Board has also given consideration to 
the provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of the veteran's service-
connected headaches more closely approximate those required 
for a 30 percent rating than they do the disability rating 
currently assigned.  Accordingly, the Board is unable to 
identify a reasonable basis for a grant of this aspect of the 
benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.10, 4.20 and Part 4, Diagnostic Codes 
8199-8100.

Finally, with respect to the veteran's claim for increased 
rating for headaches, the Board has considered the discussion 
recently advanced by the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999), wherein it indicated that, especially when there 
was a long duration between a claimant's original claim for 
service connection and the assignment of an original rating, 
separate ("staged") ratings may be assigned with respect to 
original claims for distinct separate periods of time during 
the appeal period based on the facts found.  However, in the 
appeal at bar, the duration between the date of the veteran's 
related original claim (March 1993) and the time of the 
assignment of the original rating was quite brief, i.e., not 
more than seven months.  In addition, the 10 percent rating 
awarded in the above-cited June 1999 rating decision was made 
effective from March 1993.  Accordingly, the Board is of the 
view that the Fenderson rationale does not substantively 
inhere relative to this aspect of the appeal.

In addition, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  In this regard, 
the veteran has not asserted or offered any objective 
evidence that his headaches (though, to be sure, he has other 
service-connected disabilities which may be productive of 
such interference) occasion any interference with his 
employability to a degree greater than that contemplated by 
the regular schedular criteria which, as noted above, 
contemplates impairment in earning capacity in civil 
occupations.  Therefore, an exceptional or unusual disability 
picture (i.e., one where the veteran's currently assigned 
pertinent rating is found to be inadequate) is not presented.  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   


II.  Service Connection, Visual Impairment other than Right 
Upper Quadrant Homonymous Visual Defect

The threshold question to be answered concerning the 
veteran's claim for service connection for visual impairment 
other than right upper quadrant homonymous visual defect is 
whether he has presented evidence of a well grounded claim, 
that is, one which is plausible and meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claim for service 
connection for visual impairment other than right upper 
quadrant homonymous visual defect is well grounded.

The veteran contends, in substance, that he presently has 
chronic visual impairment, distinct from his service-
connected right upper quadrant homonymous visual defect, 
which is of service origin.  In this regard, however, the 
record (inclusive of service medical evidence, which denotes 
that the veteran received glasses therein and that he may, in 
fact, have been wearing glasses at his entrance into service) 
reflects that the veteran's lone pertinent visual condition 
(i.e., the sole visual condition other than his service-
connected right upper quadrant homonymous visual defect) is 
refractive error, i.e., "hyperopia" or farsightedness, 
assessed in conjunction with his examination by VA in May 
1993.  The Board would respectfully point out that refractive 
error of the eye is not a disease or disability, in 
accordance with the pertinent provision of 38 C.F.R. 
§ 3.303(c) (1999), within the meaning of applicable 
legislation providing for VA compensation benefits.  See also 
Parker v. Derwinski, 1 Vet. App. 522, 523 (1991).  Given such 
consideration, then, the Board is constrained to conclude 
that a plausible claim for service connection for visual 
impairment other than right upper quadrant homonymous visual 
defect is not presented and that, consequently, such claim is 
not well grounded.  38 U.S.C.A. § 5107(a).  

In addition, although the Board has considered and disposed 
of the veteran's foregoing claim for service connection on a 
ground different from that of the RO, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that such was well grounded, the RO accorded the 
veteran greater consideration than this claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether this claim is well 
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to the veteran's claim for service 
connection for visual impairment other than right upper 
quadrant homonymous visual defect, the Board is of the 
opinion that its discussion above bearing on such issue is 
sufficient to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
relative to such corresponding disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

An increased rating for headaches is denied.


Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for visual impairment other 
than right upper quadrant homonymous visual defect is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

